Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed 08/22/2022 has been entered. Claims 1-20 remain pending. Applicant’s amendment to the Specification and Drawings overcome the objections to the Drawings.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to Claim 1 and Claim 11 of “generating one or more computer simulation models of the hydrocarbon field, and storing simulated reservoir data of the one or more computer simulation models in one or more databases” is taught by the combination of the previously provided prior art Sequeira (US20100206559) and the previously provided prior art Halsey (US20180188403). Sequeira teaches in [0070] that the database contains simulated production data, which would mean that the database has storing capabilities of the data. Halsey teaches in Figure 1 a flow chart for the modelling of a hydrocarbon containing field with step 104 detailing the creation of two or more reservoir models with the data. 
Applicant’s Arguments on Pages 15-16 detail Sequeira does not disclose calculating history matching metrics or displaying them. Sequeira teaches in [0052] the capability of displaying all data, which would cover the metrics as taught by previously presented prior art Sequeira in view of previously presented prior art Al-Shammari (US20130035919) and previously presented prior art Halsey (US20180188403). Sequeira teaches in [0082] the use of the model to find acceptable match and history matches from the problem which would be, under a broadest reasonable interpretation include history match indicators.  As the simulator and production data is related to geological surface data in [0049] and sub-surface data in [0048], the history match as taught by Sequeira includes surface and sub-surface in its determinations.

Applicant's arguments filed 08/22/2022 with respect to the 35 U.S.C. 101 rejection, on Pages 10-15, have been fully considered but they are not persuasive. The two new limitations do not provide an integration into a practical invention since the first limitation of “generating one or more computer simulation models” is considered to be an insignificant step in the overall process since the means and methods for how the generation of the simulation model is not elaborated upon. The second half of the limitation of storing simulated reservoir data is considered insignificant extra-solution activity since it is only detailing the storing of the data in a database which does not integrate into a practical application. The instant application focus is towards a method/system for the “evaluation of a simulation model of a hydrocarbon field” with limitations towards what amounts to gathering the data, performing calculations with the data, and displaying the results. To integrate into a practical application, the Examiner suggests a possible remedy would be to further amend the claims to incorporate the details such as shown in Figure 1 the steps 114 and 116 (as detailed in [0053]) and Figure 3B (as detailed in [0044]-[0047]). These details would further elaborate the practical application as it relates to the evaluation of the simulation model.
Applicant’s Arguments on Page 12 detail that the independent claims recite “generating one or more computer simulation models” and that the “computer simulation models cannot practically be performed by the human mind”.  The limitation is considered to be an insignificant extra-solution activity as detailed in the above paragraph (and is further elaborated in the 35 U.S.C. 101 rejection below).
Applicant’s Arguments on Pages 12-14 as a solution that is addressing a “digitally-rooted challenge”. As the limitations “calculating one or more surface metrics from at least one of the merged reservoir data and the three-dimensional model data; calculating one or more subsurface metrics from at least one of the merged reservoir data and the three-dimensional model data; calculating one or more overall history match indicators, one or more surface history match indicators, and one or more subsurface history match indicators from the one or more surface metrics, the one or more subsurface metrics, and the three-dimensional model data” are all towards calculations of a specific metric from data, these limitations are treated as abstract concepts belonging to the mathematical concept. As the MPEP states in 2106.04(a)(2), Section I (Mathematical Concepts), Subsection C (Mathematical Calculations): “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.” As under the broadest reasonable interpretation of the claims, they are performing mathematical calculations. Furthermore, the Claims in light of the specification also detail that the action of “calculating” is performing a mathematical calculation, as can be seen in [0033], Table 1, of the instant application. 
	Applicant’s Arguments on Page 14-15 with regards to the Berkheimer memo and well-understood, routine, conventional activity.  As the previously presented 35 U.S.C. 101 rejection details with every limitation that is considered to not be an abstract idea, two sources are given showing the limitation as being well-understood, routine, conventional activity. Display results of calculations on a graphical user interface is well-understood, routine, and conventional activity that can be seen in US20100206559 and US20180188403.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims 1 and 11 are amended with the limitation “generating one or more computer simulation models of the hydrocarbon field, and storing simulated reservoir data of the one or more computer simulation models in one or more databases.” [0065] of the specification details the computing system with relation to Figure 5 to perform the functionality of evaluation of simulation models.  [0066] details the computing system with details towards the possible components and interfaces of the computing system. [0067] details the processor and input/output hardware of the system. [0068] details the data storage component which is to include historical reservoir data and simulated reservoir data from models, which would cover the second part of the limitation for “storing simulated reservoir data of the one or more computer simulation models in one or more databases”. [0069] details memory with logic and GUI details for the evaluation of models.  It is not found in the specification of the instant application details towards the first part of the limitation of “generating one or more computer simulation models of the hydrocarbon field”. As such, the “generating one or more computer simulation models of the hydrocarbon field” would represent the introduction of new subject matter.  Dependent Claims 2-10 and 12-20 are rejected due to dependence on independent Claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites “A method of evaluating a simulation model of a hydrocarbon field (This limitation pertains to a mathematical calculation. Evaluation of a simulation model is considered to be a mathematical calculation, therefore this is considered to be an abstract idea), the method comprising: generating one or more computer simulation models of the hydrocarbon field (This limitation is considered to be an insignificant extra-solution activity. Generating computer simulations without elaboration of the means or methods of the generating is considered to be an insignificant extra-solution activity. Insignificant extra-solution activity does not integrate into a practical application. This can be seen in US20180188403 and US8762118), and storing simulated reservoir data of the one or more computer simulation models in one or more databases (This limitation is considered to be an insignificant extra-solution activity. Storing data in databases is considered to be an insignificant extra-solution activity. Insignificant extra-solution activity does not integrate into a practical application. This can be seen in US20100206559 and US20130035919); retrieving, from the one or more databases, the simulated reservoir data and actual reservoir data for the hydrocarbon field (This limitation is considered to be mere data gathering.  Retrieving data from a database is considered to be mere data gathering. Mere data gathering does not integrate into a practical application. This can be seen in US20130035919 and US20140039859); retrieving, from the one or more databases, three-dimensional model data of at least one selected simulation model of the hydrocarbon field (This limitation is considered to be mere data gathering.  Retrieving data from a database is considered to be mere data gathering. Mere data gathering does not integrate into a practical application. This can be seen in US20130035919 and US20140039859); merging the simulated reservoir data and the actual reservoir data to generate merged reservoir data (This limitation is considered to be mere data gathering.  Merging two sets of data is considered to be mere data gathering. Mere data gathering does not integrate into a practical application. This can be seen in US20100206559 and US20100076740); cross-linking the merged reservoir data with the three-dimensional model data (This limitation is considered to be mere data gathering. Cross-linking data together is considered to be mere data gathering. Mere data gathering does not integrate into a practical application. This can be seen in US20100206559 and US20130096703); calculating one or more surface metrics from at least one of the merged reservoir data and the three-dimensional model data (This limitation pertains to a mathematical calculation. Calculating metrics from data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); calculating one or more subsurface metrics from at least one of the merged reservoir data and the three-dimensional model data (This limitation pertains to a mathematical calculation. Calculating metrics from data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); calculating one or more overall history match indicators, one or more surface history match indicators, and one or more subsurface history match indicators from the one or more surface metrics, the one or more subsurface metrics, and the three-dimensional model data (This limitation pertains to a mathematical calculation. Calculating history match indicators from data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and displaying, in a graphical user interface on an electronic display, the one or more overall history match indicators, the one or more surface history match indicators, and the one or more subsurface history match indicators (This limitation is considered to be an insignificant extra-solution activity. Displaying results on a graphical user interface of an electronic display is considered to be an insignificant extra-solution activity. Insignificant extra-solution activity does not integrate into a practical application. This can be seen in US20100206559 and US20180188403).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards calculating metrics which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 2-10.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “retrieving, from one or more databases, simulated reservoir data and actual reservoir data for the hydrocarbon field”, “retrieving, from the one or more databases, three-dimensional model data of at least one selected simulation model of the hydrocarbon field”, “merging the simulated reservoir data and the actual reservoir data to generate merged reservoir data”, and “cross-linking the merged reservoir data with the three-dimensional model data” are considered to be an insignificant extra-solution activity of merely data gathering since it is just retrieving data, merging data, and cross-linking data. Merely data gathering does not integrate into the judicial exception into a practical application. The additional limitation “displaying, in a graphical user interface on an electronic display, the one or more overall history match indicators, the one or more surface history match indicators, and the one or more subsurface history match indicators” is considered to be an insignificant extra-solution activity. Insignificant extra-solution activity does not integrate into a practical application. The limitation of “generating one or more computer simulation models of the hydrocarbon field” is considered to be an insignificant extra-solution activity since generation of computer simulation models without elaboration of the means or methods of the generation of the model is considered to be an insignificant extra-solution activity. Insignificant extra-solution activity does not integrate into a practical application. This can be seen in US20180188403 and US8762118. The limitation of “storing simulated reservoir data of the one or more computer simulation models in one or more databases” is considered to be an insignificant extra-solution activity because storing data in databases is considered to be an insignificant extra-solution activity. Insignificant extra-solution activity does not integrate into a practical application. This can be seen in US20100206559 and US20130035919. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-10 provide additional features/steps which are part of the method as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. Therefore, claims 2-10 are not patent eligible.
Independent claim 11 includes the same limitations as presented in Claim 1, with the difference in analysis being that under Step 1, Claim 11 would qualify as a different statutory category, that is, a machine.  The analysis under Step 2A and Step 2B would be the same for Claim 11 as they are for claim 1. Claims 12-20 are considered as to be similar to claims 2-10 as detailed above.  Therefore, claims 11-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sequeira (US20100206559) in view of Al-Shammari (US20130035919) and Halsey (US20180188403).
In regards to Claim 1, Sequeira teaches “A method of evaluating a simulation model of a hydrocarbon field, the method comprising: storing simulated reservoir data of the one or more computer simulation models in one or more databases (database containing simulated production data – [0070]); one or more databases, simulated reservoir data and actual reservoir data for the hydrocarbon field (database containing historical field production data – [0069]; database containing simulated production data – [0070]); the one or more databases, three-dimensional model data of at least one selected simulation model of the hydrocarbon field (adjust 3d earth model and generate simulated production data – [0062]-[0063]); merging the simulated reservoir data and the actual reservoir data to generate merged reservoir data (data integration 107 of the simulation model 103, simulated production data 105, and actual production data 104 – [0044], Figure 1); cross-linking the merged reservoir data with the three-dimensional model data (linking the 3d earth model to production database and simulated/forecast production data – [0042]-[0043]); calculating one or more surface metrics from at least one of the merged reservoir data and the three-dimensional model data (production data, geological model, simulation model extract to detail properties of geological surfaces, 205 – [0049], Figure 2); calculating one or more subsurface metrics from at least one of the merged reservoir data and the three-dimensional model data (extract properties from geological and simulation model along the well path 204 – [0048], Figure 2); calculating one or more overall history match indicators, one or more surface history match indicators, and one or more subsurface history match indicators from the one or more surface metrics, the one or more subsurface metrics, and the three-dimensional model data (using the model to determine if there is an acceptable match, 609, history match from the identification of problem in a well 601, examining the 3d model 603, adjusting horizon interpretation 604, adjust global parameters 606, running simulation model 607 – [0082], Figure 6; As the process uses simulator and production data for the determination of the earth model and simulation model, the calculation of the history match would be of the overall along with the surface (geological surface data –[0049] and sub-surface data (properties along the well path –[0048])); and displaying, in a graphical user interface on an electronic display, the one or more overall history match indicators, the one or more surface history match indicators, and the one or more subsurface history match indicators (display all data – [0052]; animate production data 208 – Figure 2; Production data animation – Figure 3).”
Sequeira does not teach “retrieving, from the one or more databases.”
Al-Shammari  teaches “retrieving, from the one or more databases (comprehensive retrieval of all required data components, from at least one but typically a plurality of databases – [0019]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sequeira to incorporate the teaching of Al-Shammari to retrieve data from the plurality of databases. As Sequeira teaches the plural databases, the incorporation of Al-Shammari represents an improvement to the analysis of the well model and simulation.
Sequeira in view of Al-Shammari does not teach “generating one or more computer simulation models of the hydrocarbon field.”
Halsey teaches “generating one or more computer simulation models of the hydrocarbon field (Create two or more reservoir models with first data set 104 – Figure 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira in view of Al-Shammari to incorporate the teaching of Halsey to include simulated well log data with generation of simulation model. Doing so would improve the accuracy of the simulation of the hydrocarbon field.

In regards to Claim 2, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the one or more subsurface metrics comprises a local change metric and the one or more subsurface history match indicators comprises a local change history match indicator (adjust global permeability parameters 606, adjust porosity and permeability 604, history match 609 – [0082], Figure 6).”

In regards to Claim 3, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the simulated reservoir data comprises simulated production data (database containing simulated production data – [0070]), and the actual reservoir data comprises actual production data and actual well log data (measured data from well logs – [0019]; well log, 2d/3d seismic data, interpretative data used – [0031]); and -7-Application No. 17/073,772the merging of the simulated reservoir data and the actual reservoir data comprises merging the simulated production data and the actual production data, and merging the simulated well log data and the actual well log data (data integration 107 of the simulation model 103, simulated production data 105, and actual production data 104 – [0044], Figure 1).”
Halsey further teaches “the simulated reservoir data comprises simulated production data and simulated well log data (second data set comprises generated seismic data, generated well test data, generated well log data, generated production data, and combinations thereof – [0014]).”

In regards to Claim 4, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the one or more surface history match indicators comprises a surface field level history match indicator and a surface well level history match indicator (production data extracted for gridding geological surface – [0049]).”

In regards to Claim 5, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Al-Shammari further teaches “receiving from the graphical user interface, one or more indicator criteria, wherein the one or more overall history match indicators, the one or more surface history match indicators, and the one or more subsurface history match indicators are calculated based at least in part on the one or more indicator criteria (providing a video screen to the user to facilitate user selection of a well to be modeled and performing a comprehensive retrieval of all required data components – [0019]).”

In regards to Claim 6, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “displaying the one or more surface history match indicators and the one or more subsurface history match indicators in a plurality of graphs, wherein each graph is a bar comprising a plurality of segments and each segment represents a history match classification based on the one or more indicator criteria (display shows 3d charts and 3d viewer, with it being interactive with the 2d charts – [0077], Figure 4C).”

In regards to Claim 7, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “displaying, in the graphical user interface, a map of well locations of a plurality of wells represented by the individual segment (display shows 3d charts and 3d viewer, with it being interactive with the 2d charts – [0077], Figure 4A, 4C).”
Al-Shammari further teaches “ receiving a selection of an individual segment of the plurality of segments of an individual graph of the plurality of graphs (providing a video screen to the user to facilitate user selection of a well to be modeled and performing a comprehensive retrieval of all required data components – [0019]).”

In regards to Claim 8, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the simulated reservoir data comprises simulated production data (database containing simulated production data – [0070]), and the actual reservoir data comprises actual production data and actual well log data (measured data from well logs – [0019]; well log, 2d/3d seismic data, interpretative data used – [0031]); the method further comprises displaying, in the graphical user interface, for the plurality of wells represented by the individual segment, one or more plots of one or more of the simulated production data, the actual production data, and the actual well log data over time (display production over time – Figure 4B, 4D).”
Halsey further teaches “the simulated reservoir data comprises simulated production data and simulated well log data (second data set comprises generated seismic data, generated well test data, generated well log data, generated production data, and combinations thereof – [0014]); displaying, in the graphical user interface, for the plurality of wells represented by the individual segment, the simulated well log data (displaying the simulation results – [0065]).”

In regards to Claim 9, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the one or more subsurface metrics comprises a permeability modification metric (adjust global permeability parameters 606, adjust porosity and permeability 604 – [0082], Figure 6), and the method further comprises displaying at least one permeability modification metric graph illustrating changes to permeability values of the at least one selected simulation model (display all data – [0052]; animate production data 208 – Figure 2; Production data animation – Figure 3).”

In regards to Claim 10, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the method further comprises displaying at least one second permeability modification metric graph illustrating changes to permeability values of the second selected simulation model (display all data – [0052]; animate production data 208 – Figure 2).”
Halsey further teaches “the at least one selected simulation model comprises a second selected simulation model (two or more reservoir models are based on the data set – [0015]).”

In regards to Claim 11, Sequeira teaches “A system for evaluating a simulation model of a hydrocarbon field comprising: one or more processors (computer system with networked multi-processor system – [0064]); an electronic display (display – [0052]); a non-transitory computer-readable memory storing instructions that, when executed by the one or more processors, cause the one or more processors (computer system with networked processors to perform the analysis and 3d visualization capabilities – [0064]; As the system is a computer system, it includes computer memory that is storing instructions that would perform the process) to: store simulated reservoir data of the one or more computer simulation models in one or more databases (database containing simulated production data – [0070]); one or more databases, simulated reservoir data and actual reservoir data for the hydrocarbon field (database containing historical field production data – [0069]; database containing simulated production data – [0070]); the one or more databases, three-dimensional model data of at least one selected simulation model of the hydrocarbon field (adjust 3d earth model and generate simulated production data – [0062]-[0063]); merge the simulated reservoir data and the actual reservoir data to generate merged reservoir data (data integration 107 of the simulation model 103, simulated production data 105, and actual production data 104 – [0044], Figure 1); cross-link the merged reservoir data with the three-dimensional model data (linking the 3d earth model to production database and simulated/forecast production data – [0042]-[0043]); calculate one or more surface metrics from at least one of the merged reservoir data and the three-dimensional model data (production data, geological model, simulation model extract to detail properties of geological surfaces, 205 – [0049], Figure 2); calculate one or more subsurface metrics from at least one of the merged reservoir data and the three-dimensional model data (extract properties from geological and simulation model along the well path 204 – [0048], Figure 2); calculate one or more overall history match indicators, one or more surface history match indicators, and one or more subsurface history match indicators from the one or more surface metrics, the one or more subsurface metrics, and the three- dimensional model data (using the model to determine if there is an acceptable match, 609, history match from the identification of problem in a well 601, examining the 3d model 603, adjusting horizon interpretation 604, adjust global parameters 606, running simulation model 607 – [0082], Figure 6; As the process uses simulator and production data for the determination of the earth model and simulation model, the calculation of the history match would be of the overall along with the surface (geological surface data –[0049] and sub-surface data (properties along the well path –[0048])); and display, in a graphical user interface on the electronic display, the one or more overall history match indicators, the one or more surface history match indicators, and the one or more subsurface history match indicators (display all data – [0052]; animate production data 208 – Figure 2; Production data animation – Figure 3).”
Sequeira does not teach “retrieve, from the one or more databases.”
Al-Shammari  teaches “retrieve, from the one or more databases (comprehensive retrieval of all required data components, from at least one but typically a plurality of databases – [0019]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sequeira to incorporate the teaching of Al-Shammari to retrieve data from the plurality of databases. As Sequeira teaches the plural databases, the incorporation of Al-Shammari represents an improvement to the analysis of the well model and simulation.
Sequeira in view of Al-Shammari does not teach “generate one or more computer simulation models of the hydrocarbon field.”
Halsey teaches “generate one or more computer simulation models of the hydrocarbon field (Create two or more reservoir models with first data set 104 – Figure 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira in view of Al-Shammari to incorporate the teaching of Halsey to include simulated well log data with generation of simulation model. Doing so would improve the accuracy of the simulation of the hydrocarbon field.

In regards to Claim 12, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the one or more subsurface metrics comprises a local change metric and the one or more subsurface history match indicators comprises a local change history match indicator (adjust global permeability parameters 606, adjust porosity and permeability 604, history match 609 – [0082], Figure 6).”

In regards to Claim 13, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the simulated reservoir data comprises simulated production data (database containing simulated production data – [0070]), and the actual reservoir data comprises actual production data and actual well log data (measured data from well logs – [0019]; well log, 2d/3d seismic data, interpretative data used – [0031]); and the merging of the simulated reservoir data and the actual reservoir data comprises merging the simulated production data and the actual production data, and merging the simulated well log data and the actual well log data (data integration 107 of the simulation model 103, simulated production data 105, and actual production data 104 – [0044], Figure 1).”
Halsey further teaches “the simulated reservoir data comprises simulated production data and simulated well log data (second data set comprises generated seismic data, generated well test data, generated well log data, generated production data, and combinations thereof – [0014]).”

In regards to Claim 14, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the one or more surface history match indicators comprises a surface field level history match indicator and a surface well level history match indicator (production data extracted for gridding geological surface – [0049]).”

In regards to Claim 15, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Al-Shammari further teaches “the instructions further cause the one or more processors to receive, from the graphical user interface, one or more indicator criteria, wherein the one or more overall history match indicators, the one or more surface history match indicators, and the one or more subsurface history match indicators are calculated based at least in part on the one or more indicator criteria (providing a video screen to the user to facilitate user selection of a well to be modeled and performing a comprehensive retrieval of all required data components – [0019]).”

In regards to Claim 16, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the instructions further cause the one or more processors to display the one or more surface metrics and the one or more subsurface metrics in a plurality of graphs, wherein each graph is a bar comprising a plurality of segments and each segment represents a history match classification based on the one or more indicator criteria (display shows 3d charts and 3d viewer, with it being interactive with the 2d charts – [0077], Figure 4C).”

In regards to Claim 17, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the instructions further cause the one or more processors to: display, in the graphical user interface, a map of well locations of a plurality of wells represented by the individual segment (display shows 3d charts and 3d viewer, with it being interactive with the 2d charts – [0077], Figure 4A, 4C).”
Al-Shammari further teaches “receive a selection of an individual segment of the plurality of segments of an individual graph of the plurality of graphs (providing a video screen to the user to facilitate user selection of a well to be modeled and performing a comprehensive retrieval of all required data components – [0019]).”

In regards to Claim 18, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the simulated reservoir data comprises simulated production data (database containing simulated production data – [0070]), and the actual reservoir data comprises actual production data and actual well log data (measured data from well logs – [0019]; well log, 2d/3d seismic data, interpretative data used – [0031]); and the instructions further cause the one or more processors to display, in the graphical user interface, for the plurality of wells represented by the individual segment, one or more plots of one or more of the simulated production data, the actual production data, and the actual well log data over time (display production over time – Figure 4B, 4D).”
Halsey teaches “the simulated reservoir data comprises simulated production data and simulated well log data (second data set comprises generated seismic data, generated well test data, generated well log data, generated production data, and combinations thereof – [0014]); displaying, in the graphical user interface, for the plurality of wells represented by the individual segment, the simulated well log data (displaying the simulation results – [0065]).”

In regards to Claim 19, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the one or more subsurface metrics comprises a permeability modification metric (adjust global permeability parameters 606, adjust porosity and permeability 604 – [0082], Figure 6), and the method further comprises displaying at least one permeability modification metric graph illustrating changes to permeability values of the at least one selected simulation model (display all data – [0052]; animate production data 208 – Figure 2; Production data animation – Figure 3).”

In regards to Claim 20, Sequeira in view of Al-Shammari and Halsey discloses the claimed invention as detailed above and Sequeira further teaches “the method further comprises displaying at least one second permeability modification metric graph illustrating changes to permeability values of the second selected simulation model (display all data – [0052]; animate production data 208 – Figure 2).”
Halsey further teaches “the at least one selected simulation model comprises a second selected simulation model (two or more reservoir models are based on the data set – [0015]).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863